DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 17, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Please rejoin the withdrawn claims 5-8.
Allowable Subject Matter
Claims 1-9 are allowed.  The claims are drawn to A powder mixture for powder metallurgy, comprising a raw material powder, a binder, and a graphite powder, wherein the raw material powder contains an iron-based powder in a content of 90 mass% or more of the raw material powder, the graphite powder has an average particle size of less than 5 µm.  The claims recites limitations regarding the mass ratios of various components in the powder mixture.  The claims also recited that the surface of the raw material powder is covered with at least a part of the binder, surface of the binder covering the surface of the raw material powder is covered with at least a part of the graphite powder and, surface of the graphite powder covering the surface of the binder is not covered with the binder.
The claims are allowable over the closest prior art as noted below:
Ozaki et al (US 2006/0065072) teaches a powder mixture for powder metallurgy (Abstract) comprising a raw material powder, a binder and a graphite powder. The raw material powder can be a pure iron powder ([0053]) which means that it is 100% of the raw material powder.  The graphite powder has an average particle size of less than 5 microns ([0068]).  The binder is present in an amount from 0.1 to 1 part by mass based on the sum total mass parts of the iron based powder, the graphite powder, a machin ability improvement powder ([0063]).  Given that the amount of the machinability improvement powder is present in an amount from 0.1 to 1.0 % by mass based on the sum total of the iron based powder, the graphite powder and the machinability improvement powder ([0051]), the amount of the binder would fall within the claimed range of 0.1 to 0.8% by mass.  The amount of the graphite powder ranges from 0.1 to 4% by mass based on the amount of the iron based powder, the graphite powder, a machinability improvement powder ([0054]) and given the amount of the machinability improvement powder as noted above, the amount of the graphite powder would fall within the range of 0.6 to 1.0 % by mass.  Ozaki teaches that the graphite powder is mixed with the iron based powder and then the binder “glues” the two together ([0058]) and therefore, the iron powder is 
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764